DETAILED ACTION
Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:  The art made of record fails to disclose or suggest a mobile device having, among other claimed allowable limitations, the first battery being an all-solid-state battery and when the determining circuit determines that the power is supplied from an external power source to the first batter, the control circuit performs switching from the second mode to the first mode.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication should be directed to the Examiner at the below-listed number.  The Examiner can normally be reached on Mon-Thu from 8:00am-6:00pm.
The Examiner’s SPE is Ricardo Isla and he can be reached at 571.272.5056.  The fax number for the organization where this application is assigned is 571.273.8300.



/EDWARD TSO/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        571.272.2087